Shaw, C. J.
This is a suit against the city of Roxbury to recover a reward of $500 offered by the mayor, and subsequently ratified by a resolution of the city council, for the apprehension and conviction of any person who should set fire to any building within the city, with intent to destroy the same. The fire was set, and information was given by the plaintiff, after the offer of reward had been issued by the mayor, and published in a newspaper and by posting placards, and before the vote of the city council, ratifying the act of the mayor.
The court are of opinion that the directions of the judge on the trial were correct in law, carefully guarded, and well adapted to the evidence before the jury.
The mayor being the chief executive officer of the city, and issuing the advertisement in his official capacity, professed to act for the city; and although, from want of sufficient authority, his act did not bind them, yet, being done in their behalf, if the city afterwards, by the city council, who had authority to do the act, with full knowledge of what the mayor had done, ratified and confirmed it, the city was bound by it. Subsequent ratification by the principal gives the act of the agent the same *378effect as if it had been done by a previous authority. Of course it relates to the time of the act done, and gives it effect from that time.
An objection is made, that the city council could not legally offer so large a reward in behalf of the city, because repugnant to the St. of 1840, c. 75. That statute authorizes a reward to the amount of $200 to be offered by the selectmen of towns, and the mayor and aldermen of cities; but it puts no restriction upon the authority of the body of inhabitants in any town, or the city council, as the representatives of the whole body, in cities. It therefore does not affect the present case, in which the act giving legal force and effect to the act of the mayor was done by the city council. Exceptions overruled.